Title: From Alexander Hamilton to William S. Smith, 6 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York January 6th. 1800
          
          I inclose you a copy of a letter from the secretary of War announcing the appointment of Mr Walter B Voorman as a Lieutenant in your Regiment. Mr Voorman’s appointment has been forwarded to him. You will therefore make such a disposal of him as you may think proper
          with true consideration
          Colonel Smith
        